Citation Nr: 0528635	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  94-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for depression.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral foot disorder.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a June 1992 rating action of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that had denied the veteran's claims of 
entitlement to service connection for Reiter's syndrome, 
depression, and allergic rhinitis, and had also determined 
that the requisite new and material evidence had not been 
submitted to reopen prior final denials of the veteran's 
claims for service connection for a bilateral foot disorder 
and a back disorder.

In June 1997, the Board remanded the case to the RO for the 
purpose of scheduling the veteran for a hearing before a 
member of the Board.  In September 1997, a hearing was held 
at the RO before the undersigned Veterans Law Judge.  In 
February 1998, the case was again remanded for additional 
development.  

Subsequently, a January 2004 rating decision granted the 
veteran's claim for service connection for rhinitis and 
denied his claim for service connection for fibromyalgia.  No 
notice of disagreement with that decision is of record.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not currently have Reiter's syndrome.

3.  The veteran was not treated in service for depression, 
and his current diagnosis of depression is not related to 
service.

4.  A final December 1970 Board decision denied the veteran's 
claim for service connection for bilateral pes planus; the 
basis for the denial was that there was no competent evidence 
to demonstrate that the veteran's pre-existing pes planus 
underwent an increase in disability beyond the natural 
progress of the disease during his period of active duty 
service.

5.  The evidence received since the December 1970 Board 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  A May 1969 rating decision denied service connection for 
a back disorder on the basis that there was no current back 
pathology shown in the record; the veteran did not file a 
timely appeal with respect to that issue.

7.  The evidence received since the May 1969 rating decision 
consisting of medical records showing diagnoses of arthritis 
and degenerative disc disease of the lumbosacral spine bears 
directly and substantially upon the specific matters under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Reiter's syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).  

3.  The December 1970 Board decision is final; the veteran 
has not submitted new and material evidence since the 
December 1970 Board decision denying his claim of entitlement 
to service connection for bilateral pes planus, and thus the 
claim is not reopened.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. 
§ 19.104 (1970) currently 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (prior to August 29, 2001), 
3.306, 20.302(a), 20.1100 (2004).

4  The May 1969 rating decision that denied the veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 4005 (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1969); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

5.  Evidence received since the May 1969 rating decision that 
denied service connection for a back disorder is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2003 and November 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran was notified in the March 1994 statement 
of the case (SOC) and March January 2004 supplemental 
statement of the case (SSOC) of the laws and regulations 
pertaining to his claims.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claims, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claims.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claims.  There is no allegation from the 
veteran that he has any pertinent records in his possession 
that have not been obtained by VA.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  While the notice could not be given prior to the 
initial adjudication of the claims currently on appeal, which 
predated the enactment of VCAA, the veteran subsequently 
received content- complying notice and proper VA process as 
described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The veteran underwent a VA examination in June 2001.  
Extensive VA and private medical records, and records from 
the Social Security Administration, have been obtained.  The 
veteran has not identified other pertinent records that have 
not been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R.  § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).


Reiter's Syndrome

The veteran contends that he currently suffers from Reiter's 
syndrome, which he believes has been present since his period 
of active service.  

Service medical records are silent for complaints, treatment 
or diagnosis referable to Reiter's syndrome.  His service 
separation examination in December 1968 noted normal 
musculoskeletal, ophthalmological, and genitourinary 
examinations.  

A VA orthopedic examination in April 1970 did not note 
Reiter's syndrome.  

An October 1974 VA hospitalization report noted that the 
veteran developed urethral discharge in June 1974, and later 
developed conjunctivitis and arthritis.  The diagnosis was 
polyarthralgia- probable Reiter's syndrome.

A December 1976 private hospitalization report noted a 
diagnosis of post-Reiter's syndrome.  The report noted that 
the rheumatology service felt that the veteran had a 
fibrositis syndrome and recommended psychological testing.

A February 1990 outpatient record noted a diagnosis of 
fibrositis, originally thought to be Reiter's syndrome.  

A private psychiatric hospitalization report dated in May 
1993 noted that the examiner suspected that the veteran's 
complaints of chronic pain were secondary to his psychiatric 
problems.

A June 1998 statement from H.E.W., M.D., an Internal Medicine 
and Rheumatology specialist, noted that the veteran had first 
been seen in rheumatology consultation in May 1995.  It was 
Dr. W.'s initial impression that the veteran had "classical 
Reiter's disease."  Dr. W. went on to state:

He was treated with large doses of 
azulfidine but he showed no improvement.  
He was then given methotrexate in 
addition and he again showed no change in 
his symptoms.  For that reason he was 
taken off these medications with no real 
change in symptomatology.  This 
unresponsiveness to these remitting 
agents is of concern to me and makes me 
suspicious whether he has Reiter's 
disease.

The record contains numerous VA treatment reports that 
include a notation of history of Reiter's syndrome, however, 
none of these records include any diagnostic or clinical test 
findings supporting that diagnosis.

A VA Internal Medicine examination of the veteran was 
conducted in June 2001.  The examiner reviewed the veteran's 
claims folder in conjunction with the examination.  The 
diagnosis was chronic pain syndrome.  The examiner stated 
that:

He gives a history of Reiter's syndrome 
but I do not appreciate any sign of an 
active inflammatory disorder such as 
Reiter's syndrome on my examination today.  
He simply has diffuse soft tissue pain.  I 
appreciate no swelling, erythema, or 
warmth.  In reviewing the records, I do 
not see any documented information that 
would lead one to believe that this 
veteran ever had an inflammatory disorder 
such as Reiter's syndrome....I cannot state 
based upon the information before me that 
the veteran ever had Reiter's syndrome.  I 
do feel at this time that his current 
medical problems are not associated with 
Reiter's syndrome.

The veteran's claim for service connection for Reiter's 
syndrome fails because the evidence does not show that the 
veteran currently has Reiter's syndrome.  While there is some 
evidence of a diagnosis of Reiter's syndrome in the mid-
1970s, the preponderance of the evidence reveals that there 
is no present disability.  The June 1998 private physician's 
statement expressed doubt that the veteran had Reiter's 
syndrome.  Most significantly, the VA examination report 
dated in 2001 clearly stated that the veteran does not 
currently have Reiter's syndrome nor is it likely that he 
ever had it.  For these reasons, the preponderance of the 
medical evidence is against a finding that the veteran 
currently has Reiter's syndrome.  Without evidence showing 
that a disability is present, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Board acknowledges the contentions of the veteran 
that he currently has Reiter's syndrome, he is not competent 
diagnose any current medical disorder.  This is so because 
the appellant is a lay person and is therefore not competent 
to offer an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).

Depression

The veteran contends that he currently suffers from 
depression, which he believes has been present since his 
period of active service.  

Service medical records are silent for complaints, treatment 
or diagnosis referable to a psychiatric disorder.  On the 
report of medical history completed by the veteran at the 
time of his service separation in December 1968, he checked 
"no" in response to whether he ever had ever had or had now 
any depression or excessive worry.  His service separation 
examination in December 1968 noted normal psychiatric 
examination.  

In November 1990, the veteran was seen at a VA outpatient 
clinic claiming depression related to "the pain I've been 
living with for 16 years."  The diagnosis was dysthymia.  In 
December 1990 a mental health examination report found a 
diagnosis of dysthymic disorder related to the veteran's 
reported history of Reiter's syndrome.  

In May 1993, the veteran was hospitalized in a private 
facility with complaints of wanting to kill himself due to 
pain, which he reported had been present since the age of 28.  
Psychological testing found a severe form of chronic 
endogenous depression associated most likely with an 
underlying personality disorder.  
The diagnosis was major depressive disorder, severe and 
recurrent, and mixed passive dependent-passive aggressive 
personality disorder.  

A psychiatric evaluation conducted in June 1997 in 
conjunction with the veteran's Social Security Administration 
disability benefits noted a diagnosis of major depression, 
moderate.  

In a letter dated in April 1998, E.G., M.F.C.C., a therapist 
who has treated the veteran for depression since 1994, noted 
that the veteran had told her that he experienced emotional 
problems from the time of his discharge from service.  

The veteran was not treated in service for depression.  While 
he has submitted letters that he sent to his family during 
his period of active duty that allude to his unhappiness in 
service, a diagnosis of depression is not noted until 1990, 
many years after service separation.  In fact, the veteran's 
own statements to examiners in the early 1990s attributed his 
feelings of depression to his ongoing physical problems which 
dated from the mid-1970s, nearly a decade following his 
separation from service.  In addition, there is no medical 
opinion linking the current findings to military service.  
While there is a current disability, absent a showing of 
inservice treatment and a link between service and the 
current findings, service connection must be denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of entitlement to service 
connection for depression because there is no objective 
evidence indicating that there is a relationship between the 
veteran's depression and his military service.  Thus, while 
there is a current diagnosis of major depression, there is no 
true indication that it is related to service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002). Indeed, in view of the 
absence of any mention of depression on the service 
separation examination or any mention of pertinent disability 
in medical records for more than two decades following 
service, any opinion relating the current depression to 
service would be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).

While the Board acknowledges the contentions of the veteran 
that his currently diagnosed depressive disorder is related 
to his period of active duty, that is a medical question that 
requires special medical knowledge that he as a lay person 
does not possess.  Espiritu, supra.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).

Foot Disorder- New and Material Evidence

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (2004).

In a final December 1970 decision, the Board denied the 
veteran's claim for service connection for bilateral pes 
planus.  The basis for the denial was that there was no 
competent evidence to demonstrate that the veteran's pre-
existing pes planus underwent an increase in disability 
beyond the natural progress of the disease during his period 
of active duty service.  38 U.S.C. § 4004(b) (1964); 38 
C.F.R. § 19.104 (1970) currently 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

Since the December 1970 Board decision is final, the 
veteran's current claim of service connection for a foot 
disorder, claimed as pes planus, may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2004).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date, in August 1991.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The evidence of record at the time of the Board's denial of 
the veteran's claim in 1970 showed that the veteran's pre-
enlistment physical examination noted pes planus, bilateral, 
third degree, asymptomatic; that he was treated on several 
occasions during service for foot pain and flat feet; that 
his service separation examination noted asymptomatic pes 
planus; that he received post-service treatment for sore feet 
in 1969; and that a VA examination in April 1970 noted 
minimal bilateral pes planus.  Based on this record, the 
Board concluded in its December 1970 decision that the 
evidence did not demonstrate that the veteran's pre-existing 
pes planus underwent an increase in disability beyond the 
natural progress of the disease during his period of active 
duty service.  In order to reopen his claim, the veteran 
would have to submit competent evidence suggesting his pre-
existing pes planus underwent an increase in disability 
beyond the natural progress of the disease during his period 
of active duty service.

Non-duplicative evidence received since December 1970 
consists of recent VA outpatient records showing treatment 
for chronic diffuse bilateral foot pain of uncertain 
etiology.  These records do not constitute competent evidence 
that pre-existing pes planus underwent an increase in 
disability beyond the natural progress of the disease during 
his period of active duty service.  Thus, they are not 
material to the matter at hand.  Similarly, the veteran's own 
hearing testimony and written statements in support of his 
claim to reopen are essentially cumulative of evidence of 
record in 1970.  They support previously established facts 
that the veteran was treated for foot pain and flat feet in 
service but do not include competent evidence that pre-
existing pes planus underwent an increase in disability 
beyond the natural progress of the disease during his period 
of active duty service.  This additional evidence is not 
material to the matter at hand.

Since the evidence received since the December 1970 Board 
decision is cumulative of evidence of record considered in 
that decision, it does not bear directly and substantially 
upon the specific matters under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the veteran's attempt to 
reopen his claim for service connection for a foot disorder, 
claimed as pes planus, must fail.

Back Disorder-New and Material Evidence

A May 1969 rating decision denied the veteran's claim for 
service connection for a back disorder.  After appropriate 
notice, the veteran did not file a timely appeal with respect 
to that issue, and the decision became final.  38 U.S.C.A. § 
4005 (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969). 

The basis for the previous denial was that there was no 
competent evidence of post-service back pathology.  Since the 
May 1969 rating decision is final, the veteran's current 
claim of entitlement to service connection for a back 
disorder may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2004).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date, in August 1991.  
Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The May 1969 rating decision determined that while the 
veteran had an episode of back pain during service, the 
record did not include competent evidence of post-service 
back pathology.  Thus, in this case, to be new and material 
the evidence would need to demonstrate a diagnosis of post-
service back pathology.

The evidence received since the May 1969 rating decision 
includes various medical records showing diagnoses of 
arthritis and degenerative disc disease of the lumbosacral 
spine, as well as evidence that the veteran underwent lumbar 
laminectomies during the 1990s.  This medical evidence was 
not previously of record, and it bears directly and 
substantially upon the specific matters under consideration.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  Accordingly, the appellant's claim for service 
connection for a back disorder is reopened.


ORDER

Service connection for Reiter's syndrome is denied.

Service connection for depression is denied.

New and material evidence not having been received to reopen 
a previously denied claim of entitlement to service 
connection for a bilateral foot disorder, that benefit is 
denied.

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened.


REMAND

While the evidence is sufficient to reopen the veteran's 
claim for service connection for a back disorder, it is not 
clear whether any current back pathology is related to the 
back pain noted during service in September 1967.  Thus, a VA 
physician should examine the veteran to determine the nature 
and etiology of any current back pathology.

The record indicates that the veteran underwent spinal 
surgery at Pioneer Hospital during the 1990s.  The RO 
requested records from that facility, however none were 
obtained.  The veteran has indicated in a written statement 
that he has copies of records from that facility.  He should 
provide those copies.

Accordingly, the case must be remanded for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide copies of any 
records in his possession of treatment or 
surgery for a back disability from Pioneer 
Hospital.  All records obtained should be 
associated with the claims folder.

2.  Following the above, the RO should 
schedule the veteran for an examination by 
a VA orthopedist to determine the nature 
and extent of all current back/spine 
pathology.  All necessary tests, including 
X-rays, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the report.  
All back and/or spine pathology and 
symptomatology should be noted.  The 
examiner should review the claims folder, 
including this REMAND, the service medical 
records, the December 1976 X-ray report, 
the June 1997 neurological evaluation, the 
September 1995 and February 2003 VA 
outpatient treatment records, and any 
records obtained from the veteran pursuant 
to the above request.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed back or spinal 
pathology is related to the back pain 
noted during service in September 1967.  
The report of examination should include a 
complete rationale for the conclusions 
reached.

3.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for a back disorder (on the 
merits).  If the benefit sought is not 
granted the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, if appropriate, 
the case should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


